J-S72033-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,           :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                 Appellee               :
                                        :
         v.                             :
                                        :
ROBERT MELVIN DICK,                     :
                                        :
                 Appellant              :   No. 755 WDA 2014


              Appeal from the PCRA Order Entered April 15, 2014
                 in the Court of Common Pleas of Potter County
              Criminal Division at No(s): CP-53-CR-0000189-2010

BEFORE: BENDER, P.J.E., SHOGAN, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                FILED DECEMBER 24, 2014

     Robert Melvin Dick (Appellant) appeals from the order entered on April

15, 2014, dismissing his petition under the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

     Appellant was charged with numerous crimes related to his sexual

abuse of his minor stepdaughter. On May 26, 2011, a jury convicted him of

many of those crimes, including two counts of involuntary deviate sexual

intercourse with a child, two counts of indecent assault of a person less than

13 years of age, endangering the welfare of children, intimidation of

witnesses, and corruption of minors.1 On October 25, 2011, Appellant was

sentenced to an aggregate term of 35 to 70 years’ incarceration.


1
  The jury could not reach a decision on 18 of the charges, and those
charges were later dismissed by the Commonwealth.


* Retired Senior Judge assigned to the Superior Court.
J-S72033-14


      Appellant timely filed an appeal to this Court, and his judgment of

sentence was affirmed on November 27, 2012. Commonwealth v. Dick, 63

A.3d 839 (Pa. Super. 2012) (unpublished memorandum). Appellant did not

file a petition for allowance of appeal to our Supreme Court.

      On November 18, 2013, Appellant timely filed a pro se PCRA petition.

Counsel was appointed, and an evidentiary hearing was held. On April 15,

2014, the PCRA court denied Appellant’s petition. Appellant timely filed a

notice of appeal, and complied with the PCRA court’s order to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925.

      Before we reach the merits of the issues raised by Appellant, we

consider whether they have been preserved properly for our review.           The

rules of appellate procedure are clear: “Issues not raised in the lower court

are waived and cannot be raised for the first time on appeal.” Pa.R.A.P.

302(a).

      In his pro se PCRA petition, Appellant set forth the following issues: 1)

he requested trial counsel file a petition for allowance of appeal to the

Supreme Court after the Superior Court affirmed his judgment of sentence;

2) “sufficiency of evidence, no DNA or any forensic evidence;” 3) “no

witness’s ineffective assistance of counsel;” 4) “failure to investigate victim’s

motive for allegations;” 5) “illegal sentence under Massachusetts v.

Melendez-Diaz 129 SCT 2527 the doctor that did the exam and wrote the

report must testify.” Pro Se PCRA Petition, 11/18/2013, at 3.



                                      -2-
J-S72033-14


      On December 2, 2013, the PCRA court appointed Attorney Jarett Smith

to represent Appellant and scheduled a PCRA hearing for January 28, 2014.

The   Commonwealth     requested   a    continuance   due   to   trial   counsel’s

unavailability to testify on that day, and the PCRA court re-scheduled the

hearing for February 28, 2014. The hearing was then re-scheduled to March

7, 2014.

      At the hearing, PCRA counsel acknowledged that he did not file an

amended PCRA petition. N.T., 3/7/2014, at 1. The PCRA court observed that

the issue before it was Appellant’s “purported request for allowance of

appeal to [the] Supreme Court and [trial counsel’s] decision or refusal to

hear the same.” Id. However, PCRA counsel requested “leeway” based on

the allegations in Appellant’s pro se PCRA petition, discussed supra. Id. at 4.

The hearing proceeded, and trial counsel testified that he did not feel there

would have been any basis to file a petition for allowance of appeal to the

Supreme Court. Id. at 14.      PCRA counsel then went on to question trial

counsel about other areas, some of which were covered in the pro se PCRA

petition, as well as others not covered in the pro se PCRA petition. Id. at 16-

41. The Commonwealth objected to these lines of questioning as they were

not raised in the pro se PCRA petition, but the PCRA court concluded that it

was going to give PCRA counsel some “leeway” because it did not “want to

come back and do another PCRA.” Id. at 20.




                                       -3-
J-S72033-14


      Upon dismissing Appellant’s PCRA petition, the PCRA court wrote an

opinion analyzing the following issues: 1) whether trial counsel was

ineffective “in failing to object to prejudicial comments made by the District

Attorney;” 2) whether “trial counsel was ineffective in failing to investigate

the motivation behind the Victim’s allegedly false accusations;” 3) whether

“trial counsel was ineffective in that he was not provided with enough time

to prepare for trial;” and, 4) whether trial counsel “was ineffective in failing

to petition the Supreme Court for allowance of appeal.” Trial Court Opinion,

4/15/2014, at 6. The PCRA court deemed all other issues as having been

waived.   Appellant filed a notice of appeal, and in response to the PCRA

court’s order for Appellant to file a concise statement, Appellant set forth the

following issues:

            1. Trial counsel was ineffective in failing to obtain a
      mental health examination as [] Appellant is of low intelligence
      and did not understand all of the proceedings against him.

            2.   Trial counsel failed to challenge the discretionary
      aspects of sentencing or provide mitigating circumstances at the
      time of [Appellant’s] sentencing.

           3. Trial counsel was ineffective in failing to file pretrial
      motions to challenge the evidence against [] Appellant.

1925(B) Statement of Concise Matters on Appeal, 5/30/2014.

      None of these issues was raised in Appellant’s PCRA petition or

addressed by the PCRA court in its opinion.      On June 11, 2014, the PCRA

court filed a statement in lieu of opinion relying on its April 15, 2014 opinion,

and stating that all other issues were waived as not having been raised


                                      -4-
J-S72033-14


properly pursuant to Pa.R.A.P. 302(a). Now, on appeal, Appellant sets forth

for our review the three issues raised in its concise statement, albeit in a

different order, with slightly different language.2

      Based on PCRA counsel’s failure to file, or request leave to file, an

amended PCRA petition, along with the PCRA court’s decision to permit PCRA

counsel leeway at the PCRA hearing, we are left to eat soup with a fork in

trying to figure out what, if any, issues are preserved for review. Moreover,

Appellant’s brief does not wholly comply with portions of Pa.R.A.P. 2119(a),

which provides that “[t]he argument shall be divided into as many parts as

there are questions to be argued; and shall have at the head of each part--in

distinctive type or in type distinctively displayed--the particular point treated

therein, followed by such discussion and citation of authorities as are

deemed pertinent.”


2
      Did the [PCRA] court [err] as [a] matter of law and fact when it
denied Appellant’s PCRA petition via an opinion and order dated April
15, 2014 when trial counsel was ineffective where:

            a. Trial counsel failed to file pretrial        motions   and
      investigate named witnesses prior to trial?

            b. Trial counsel failed to pursue potential mental health
      and intelligence issues which may have provided grounds for a
      defense or raised issue of mental competency?

           c. Trial counsel failed to challenge the discretionary
      aspects of the [A]ppellant’s aggregate sentence as being
      manifestly unjust and unreasonable?

Appellant’s Brief at 13.



                                      -5-
J-S72033-14


      In his argument section, Appellant does not reference the notes of

testimony from the PCRA hearing to aid in our review.3         Further, while

Appellant does make references to various cases, we are unable to discern

exactly how many of those cases relate to the arguments presented by

Appellant.4

      “Appellate arguments which fail to adhere to [the Rules of Appellate

Procedure] may be considered waived, and arguments which are not

appropriately developed are waived…. This Court will not act as counsel and

will not develop arguments on behalf of an appellant.” Coulter v.

Ramsden,      94   A.3d   1080,   1088    (Pa.   Super.   2014).   See   also

Commonwealth v. Sanford, 445 A.2d 149, 150 (Pa. Super. 1982) (“When

issues are not properly raised and developed in briefs, when the briefs are

wholly inadequate to present specific issues for review, a court will not

consider the merits thereof.”).

      Thus, we are faced with substantial defects in Appellant’s brief, along

with no analysis by the PCRA court in considering Appellant’s issues.

However, because the PCRA court permitted Appellant leeway at the PCRA

3
  Appellant does reference the notes of testimony in his Statement of the
Case. See Appellant’s Brief at 15-17. However, the purpose of Rule 2119(a)
is to reference the testimony in the Argument section for aid in this Court’s
review of the issues Appellant has raised.
4
 Appellant’s argument section is one long section spanning four pages. This
arguably complies with the directive that the argument “shall be divided into
as many parts as there are questions to be argued” as Appellant presents
one question with three subparts. Pa.R.A.P. 2119(a).



                                    -6-
J-S72033-14


hearing, we arguably should do the same.          Thus, we address the issues

Appellant has set forth in his brief.

         First, Appellant argues that “that trial counsel and Appellate counsel’s

inaction to either file omnibus pretrial motions or raise the same issue on

appeal is ineffective assistance of counsel.” Appellant’s Brief at 18.

Specifically, Appellant argues that trial counsel should have filed an

“omnibus pretrial motion.” Id.       However, Appellant does not set forth on

what grounds such a motion should have been filed.           Appellant does not

point out what evidence could have or should have been suppressed;

instead, we are left to guess at what counsel should have purportedly

included in such a motion.       Thus, we conclude Appellant has waived this

issue.

         Next, Appellant claims trial counsel failed “to [raise] the existence of

mental health issues and competency as well as low intelligence and an

ability to comprehend the English language.” Appellant’s Brief at 19.

Presumably, Appellant is arguing that trial counsel should have raised these

issues prior to trial, rather than as part of Appellant’s defense, because

Appellant did have Daniel Kysor, a licensed psychologist, testify about

Appellant’s intellectual ability at trial.     In fact, Kysor testified to his

conclusion that Appellant’s intellectual ability was in the bottom two percent

of the population. N.T., 3/5/2012, at 709. Moreover, he diagnosed Appellant

as having “mild mental retardation[.]” Id. at 719.



                                        -7-
J-S72033-14


      To the extent Appellant is arguing that the competency issue should

have been raised prior to trial, Appellant’s testimony at the PCRA hearing

and analysis of this issue on appeal are woefully underdeveloped.       To be

declared incompetent to stand trial, an appellant “must establish that he was

either unable to understand the nature of the proceedings against him or to

participate in his own defense.” Commonwealth v. Smith, 17 A.3d 873,

899-900 (Pa. 2011). In Smith, the case upon which Appellant relies in his

argument, PCRA counsel presented extensive testimony about Smith’s

competency, as well as an affidavit from a psychiatrist, at the PCRA hearing.

The PCRA court and our Supreme Court still found Smith’s claim “insufficient

to meet the high burden to which he is held to demonstrate that he was

prepared to prove that he was actually incompetent to stand trial[.]” Id. at

900. Instantly, neither the PCRA court nor this Court has the benefit of such

extensive testimony and medical evidence. Moreover, Appellant testified at

the PCRA hearing that he understood the charges against him and why he

was incarcerated prior to trial; that he was able to communicate his side of

the story to trial counsel; and, that he remembers meeting with Kysor.

N.T., 3/7/2014, at 44. Accordingly, Appellant is unable to meet the burden

imposed in Smith and we find his claim to be without merit.

      Finally, Appellant argues that trial counsel “was ineffective for [not]

filing motions challenging the discretionary aspects of sentencing.” Id. at 21.




                                     -8-
J-S72033-14


Appellant then argues that the trial court abused its discretion in running

Appellant’s sentences consecutively. Id.

             Generally, Pennsylvania law affords the sentencing court
       discretion to impose its sentence concurrently or consecutively
       to other sentences being imposed at the same time or to
       sentences already imposed. Any challenge to the exercise of this
       discretion ordinarily does not raise a substantial question. [T]he
       key to resolving the preliminary substantial question inquiry is
       whether the decision to sentence consecutively raises the
       aggregate sentence to, what appears upon its face to be, an
       excessive level in light of the criminal conduct at issue in the
       case.

Commonwealth v. Treadway, 2014 WL 5861607, at *2 (Pa. Super. Ct.

Nov. 13, 2014) (internal citations and quotations omitted). Appellant sets

forth no argument whatsoever about how he raises a substantial question,

or how counsel was ineffective for failing to pursue this issue. Accordingly,

we decline to address it on appeal.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/24/2014




                                      -9-